IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 29, 2009
                                     No. 08-50801
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOAQUIN HERNANDEZ-HOLGUIN, also known as Joaquin A Hernandez, also
known as Mauricio Ramirez-Hernandez

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                         USDC No. 3:08-CR-00859-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Joaquin Hernandez-Holguin (Hernandez) appeals the 30-month sentence
imposed following his guilty plea conviction for illegal reentry after removal in
violation of 8 U.S.C. § 1326. He contends that his sentence is not entitled to a
presumption of reasonableness because it was calculated pursuant to U.S.S.G.
§ 2L1.2, which he argues is not supported by empirical evidence. He further




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50801

contends that his sentence was greater than necessary to accomplish the goals
of sentencing listed in 18 U.S.C. § 3553(a)(2).
      Hernandez’s contention that his sentence is not entitled to a presumption
of reasonableness because the relevant guideline is not supported by empirical
evidence is without merit. See United States v. Mondragon-Santiago,       F.3d
   , 2009 WL 782894, *9 (5th Cir. Mar. 26, 2009). Hernandez’s sentence is
presumptively reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).   Moreover, the district court addressed the factors set out at
18 U.S.C. § 3553(a) when imposing his sentence. Hernandez has failed to rebut
the presumption of reasonableness.
      AFFIRMED.




                                        2